DETAILED ACTION
 	Claims 1-8 have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations " the clustering result" and “the classes of flexible load demand responses”.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-8 are rejected based upon the same rationale.


Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-8 are directed to a series of steps. Thus the claims are directed to a process.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite targeting development of demand responses, including determining, acquiring, performing, preprocessing, constructing, clustering, and analyzing steps.  
The limitations of determining, acquiring, performing, preprocessing, constructing, clustering, and analyzing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite step 1. determining a target object, a target area and a demand response project that participate in the multi-dimensional identification of flexible load demand response effects; Step 2. acquiring flexible load evaluation data of the target area and the target object in step 1; Step 3. performing data cleaning on the flexible load evaluation data acquired in step 2; Step 4. preprocessing the flexible load evaluation data after the cleaning in step 3, to obtain a predicted value and an actual collected value of maximum and minimum daily loads respectively before and after the flexible load demand response; Step 5. constructing four characteristic extraction indicators, a peak load reduction rate, a peak- to-valley difference ratio, a load factor ratio and a response status, inputting the predicted value and the actual collected value of maximum and minimum daily loads before and after the flexible load demand response that are obtained from the prepossessing in step 4, to generate a matrix for clustering; Step 6. clustering the matrix for clustering generated in step 5; Step 7. analyzing response characteristics corresponding to different classes based on the clustering result obtained.
That is, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims do not include any additional elements. Accordingly, there is no integration of the abstract idea into a practical application.  As a result, the claims are directed to an abstract idea, since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-4 further describe determining a target object, acquiring flexible load evaluation data, and performing data cleaning on the flexible load evaluation data. Claims 5-8 further describe preprocessing the flexible load evaluation data, constructing four characteristic extraction indicators, clustering the matrix for clustering, and analyzing response characteristics. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, there isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses energy and load management.

 	With respect to independent claim 1, none of the prior art made of record, taken individually or in any combination, teach inter alia, Step 5. constructing four characteristic extraction indicators, a peak load reduction rate, a peak- to-valley difference ratio, a load factor ratio and a response status, inputting the predicted value and the actual collected value of maximum and minimum daily loads before and after the flexible load demand response that are obtained from the prepossessing in step 4, to generate a matrix for clustering; Step 6. clustering the matrix for clustering generated in step 5; Step 7. analyzing response characteristics corresponding to different classes based on the clustering result obtained in step 6 and the classes of flexible load demand responses obtained from the clustering.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        May 21, 2022